Title: To John Adams from Arthur Lee, 14 January [1784]
From: Lee, Arthur
To: Adams, John


          Dear Sir.
            In Congress Jany. 14th. 1783 [1784]
          The Ratification having this day, the first on which nine States were represented, been unanimously passed; a special Messenger will be immediately dispatchd with it which gives me an opportunity of writing a few words to you which may arrive speedily & safely.
          The department of foreing Affairs being not yet filld, the business is of course in disorder & neglected. The arrangement of that department, & the appointment of a Minister to England, will soon be taken up. I cannot say who will be chosen Secretary for foreign Affairs; but I think you stand fairest for the Embassy to the Court of St. James. Dr. F. has desird leave to resign unless his grandson is appointed Minister to some Court. Neither of these things has been yet noticd. The latter I beleive will hardly be agreed to. The resignation many desire to accept, & if it can be carried Mr. Jay’s merit, will probably place him in the old man’s place. We are sensible that to the firmness & integrity of yourself & of the former Gentleman, we owe the peace, the good conditions, & our escape from the snares of an artful friend. Snares infinitly more dangerous to the Independence, honor & happiness of the U. S. than the arms of the most powerful Enemy can ever be.
          
          Powers to you Mr Jay & Dr. F. (provided he remains) will be sent, I beleive, soon, constituting you joint negociators of treaties with such Nations as may propose to be so connected with us. The present Express goes so instantaneously that it cannot as I wishd be done in time for him.
          The 5 Pr Ct. Impost gains ground but Connecticut & Rhode Island seem very little disposd to it as yet. The Commutation or halfpay to the Army is strongly remonstrated against by the former. Virginia has passed an Act for ceding all the ultramontane Country, northwest of the Ohio, to the U. S. This is the fund on which I rely for the payment of our public debt, & supporting the future expence of the Union. The finest & most fertile Country in the world, if properly managd will be a source of wealth to the U. S. superior to that of any Power upon Earth. The Officers of our late Army, have constituted themselves a perpetual Body under the title of Cincinnati. Genl. Washington is at their head. It gives alarm to the People, & this seems to increase. To one of your discernment it is unnecessary to say what may probably be the consequences of such an Association. It is conjecturd that the french are at the bottom of it. What intentions some may have in it, I will not conjecture; but very manifestly it may be productive of Monar[chy] in this Country.
          If you think it will be acceptable to Mr. Jay, I shoud wish you to make my respects to him. His conduct abroad has given me the highest opinion of his abilities & virtue.
          Col. Harmar (who is sent with the Ratification) is a gentleman of very approvd integrity, & on whom you may rely shoud you want a person of such a character.
          Farewell
          AL.
          
            P.S. Mr. Dana arrivd at Boston from Petersbourg a few weeks since
            P.S. I presume you have heard that Dr. F. has written to Congress against you. His enmity you cannot be a stranger to, & you will be inducd to dispise this effort of it, when I assure you it, has no manner of effect. It is however justice due to him to say that he allows you to be sensible & honest.
          
        